Citation Nr: 1741364	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-05 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a skin disorder of the arms, hands, and face, including acne.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In September 2012, the Veteran testified during a hearing at the RO before the undersigned.  A transcript is of record.  The Veteran's representative was unavailable for the hearing, but the Veteran elected to testify unrepresented.  

In July 2014, September 2015, and September 2016, the Board remanded this case for further evidentiary development.  Pursuant to the Board's remand, the agency of original jurisdiction (AOJ) scheduled the Veteran for appropriate VA examinations, searched for outstanding VA treatment records, provided appropriate notice to the Veteran, and issued a supplemental statement of the case (SSOC) with regard to the claims.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 


FINDINGS OF FACT

The Veteran's skin disability did not originate in service or until years thereafter, is not otherwise etiologically related to service, and is not proximately due to or the result of service-connected disability.






CONCLUSION OF LAW

The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 , 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notices at several points in the appeal, most recently in April 2008.  The record also shows that VA has fulfilled its duty to assist the Veteran, including with respect to medical examination of the disability at issue.  The Veteran does not contend otherwise. 

The Board consequently finds that the duties to notify and assist the Veteran have been met and that no further action is required prior to rendering a decision on the merits of the claim.  

II.  Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310 (a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006)(addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Factual Background 

On a September 1965 Entrance Report of Medical Examination, the Veteran's head, face, neck and scalp were normal.  

On a September 1965 Entrance Report of Medical History, the Veteran did not report any skin problems. 

On a September 1968 Separation Report of Medical Examination, the Veteran's head, face, neck and scalp were normal.  

On a September 1968 Separation Report of Medical History, the Veteran did not report any skin problems.  

On a November 2007 VA medical record, the Veteran's skin was warm and dry.  

In a January 2008 Statement in Support of Claim, the Veteran reported having very bad problems with his arms and hands that bruised badly and had very rough skin patches for which he used aloe vera lotion, along with acne on his face with scarring.  

In an undated statement submitted in May 2008, the Veteran's wife noted that the Veteran's hands and arms were increasingly scarred and bruised.  

On a December 2008 VA treatment record, the Veteran presented for evaluation of skin disease.  The Veteran reported that while he was in service he was red all the time from having his shirt off because of the heat.  The examiner opined that it was as least as likely as not that the sun exposure (sun induced erythema) during the Veteran's active service had a contributory affect towards his actinic keratosis. 

During a September 2012 Travel Board Hearing, the Veteran reported that he had had a skin problem for forty years and treated it with Neosporin.  The Veteran noted that he always rolled up his sleeves to the elbow and, on patrol, brushed up against bushes sprayed with Agent Orange while in-service.  The Veteran indicated that spraying was conducted outside his base camp to clear a field of fire and soldiers were occasionally sprayed from the air and ground.  The Veteran reported that he did not get sunburned in service and always kept very covered up.  The Veteran indicated that he noticed his skin problem in service and saw medics for complaints of his skin breaking out in red rashes.  

On a September 2014 VA Skin Examination, the Veteran reported that his skin lesions began about thirty years ago with maculopapular erythematous eruption over the dorsal surface of his bilateral forearms and dorsum of his hands.  The Veteran indicated that he had chronic intermittent skin plagues associated with facial acne eruptions.  The Veteran noted that his skin lesions were occasionally itchy and scaled up.  The Veteran also reported a history of excessive sun and Agent Orange exposure.  

The examiner diagnosed the Veteran with acne and seborrheic keratosis.  The examiner opined that it was less likely than not that the Veteran's acne was a result of a disease or injury incurred during active service including exposure to herbicides or sun exposure.  The examiner indicated that it was less likely than not that the Veteran's seborrheic keratosis was the result of a disease or injury incurred during active duty including exposure to herbicides or sun exposure.  The examiner noted that the Veteran's acne was not presumptive for Agent Orange exposure.  The examiner reported that there were no service treatment records in the claims file to suggest that the Veteran's acne was the result of a disease or injury incurred during active duty including exposure to herbicides or sun exposure.  The examiner noted that the Veteran's seborrheic keratosis was not presumptive for Agent Orange exposure.  The examiner reported that there were no service treatment records in the claims file to suggest that the Veteran's acne was the result of a disease or injury incurred during active duty including exposure to herbicides or sun exposure.  The examiner noted that the foregoing questions could not be determined on a medical or scientific basis without resort to speculation as there was currently insufficient medical records during service and post service.  

On a December 2014 VA Addendum Opinion, the Veteran reported that while he was on active duty in Vietnam, he was red all the time from having his shirt off from the heat at the time.  The examiner opined that it was at least as likely as not that the Veteran's sun exposure during his active service had a contributory affect towards his actinic keratosis.  The examiner reported that anxiety was at least as likely as not a contributory factor to the Veteran's periodic flares of his seborrheic dermatitis.  

On a December 2015 VA Skin Diseases examination, the Veteran reported red blotches on his forearms, upper arms, shoulders, and face.  The Veteran denied ever getting sunburned while on active duty.  The Veteran indicated that the blotches felt burnt and were itchy.  The Veteran noted that the blotches came and went and they were sometimes worse during the rainy season and worse during the dry season.  The examiner opined that the Veteran's current skin conditions were less likely than not incurred in or caused by service, including Agent Orange exposure.  The examiner noted that the Veteran's skin conditions were secondary to chronic lifelong sun exposure (actinic keratosis and solar lentigines); genetic predisposition and age (seborrheic keratosis and rosacea) and obesity (acrochordon).  The examiner indicated that the Veteran's reported blotchiness during active duty in Vietnam was consistent with heat rash.  The examiner noted that the Veteran did not report them occurring anymore.  The examiner reported that the Veteran's medical records were silent for ongoing skin issues consistent with these reported lesions to support evidence of residuals.  

The examiner noted that the Veteran's actinic keratosis and solar lentigines were solar related changes and they were chronic changes.  The examiner reported that it was less likely than not that the Veteran's relatively short duration in Vietnam, given a lifelong sun exposure made any significant impact to the degree of solar damages the Veteran currently experienced.  The examiner indicated that solar damages were expected given the age and occupational history of the Veteran.  

On a December 2016 VA Addendum opinion, the examiner reported that review of the prior medical opinion showed her rationale for why she believes the duration of sun exposure post-service based on total years and occupational history outweighed the likelihood that the Veteran's exposure to the sun during active duty proximately caused his solar damaged skin conditions.  The examiner noted that she could not provide further information as to why another provider would think the Veteran's three years of service outweighed the effect of his total years of sun exposure post-service given his age and prior occupational histories.  The examiner indicated that given that the conditions were chronic and hence, the totality of exposure, time being the most significant factor in this case, post service greatly outweighs the three years of active duty.  The examiner reported that it was less likely than not that the Veteran's solar damage changes were from his active duty years.  The examiner noted that we encounter the sun and it is through the natural process of aging skin in conjunction with the years of chronic sun exposure that are the known main causes of solar damage.  

Regarding whether the Veteran's rosacea was caused or aggravated by PTSD, the examiner opined that psychological feelings, especially anger, rage and embarrassment can bring on or worsen the rosacea at the moment in terms of the skin manifestation, but there is no evidence to support that the emotional triggers aggravate the condition beyond the natural progression or known process of the disease.  

IV.  Analysis

The Veteran asserts that his skin disorder is due to his active military service.  There is evidence of a current skin disability.  On a December 2015 VA examination, the Veteran was diagnosed with actinic keratosis, solar lentigines, seborrheic keratosis and rosacea.  

Initially, as noted above, the Veteran's service in Vietnam has been confirmed, and he is therefore presumed to have been exposed to herbicides.  However, the Veteran's diagnosed actinic keratosis, solar lentigines, seborrheic keratosis and rosacea are not listed in 38 C.F.R. § 3.309 (e) as diseases recognized by VA regulations as being presumptively associated with herbicide exposure.  Accordingly, the Board finds that service connection on a presumptive basis is not warranted.  Despite this finding, the claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

However, based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current skin disability first manifested a number of years after service separation and is not related to an injury or event in active service.  Nor was it caused or aggravated by service-connected disability.

The service treatment records are silent for any complaints, finding or diagnosis related to a skin disorder.  On a September 1965 Entrance Report of Medical Examination, the Veteran's head, face, neck and scalp were normal.  On a September 1965 Entrance Report of Medical History, the Veteran did not report any skin problems.  The Veteran denied having a skin disease at his September 1968 Separation Report of Medical Examination and the examiner did not note any on examination.  On a September 1968 Separation Report of Medical History, the Veteran did not report any skin problems.  

Post-service, the available medical evidence does not show complaints of skin disability or treatment for a skin disability until January 2008, about forty years after service, at which time the Veteran filed a claim for service connection for a skin disability.  The Board notes that because the record is silent for complaints, treatment, or diagnosis of a skin disability for forty years after discharge from service, it is unlikely the skin disability manifested in-service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000)(holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  However, such absence of documented treatment, in and of itself, is not a basis for discrediting lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.

In this regard, the Board finds the December 2015 VA Skin Disease Examination and December 2016 addendum opinion by the same VA physician to be the most probative evidence of record.  The examiner diagnosed the Veteran with actinic keratosis, solar lentigines, seborrheic keratosis and rosacea.  In addition, based on a review of the medical evidence, the examiner determined that the Veteran did not have a chronic ongoing skin disorder at separation from service. The examiner further opined that it was "not at least as likely as not that the Veteran has a diagnosis of a skin condition that was incurred in or caused by Agent Orange exposure during service."  This opinion was based on a review of the claims file and lay statements.  The examiner further found that the Veteran's reported blotchiness during active duty in Vietnam was consistent with heat rash.  The examiner further found that the Veteran's actinic keratosis and solar lentigines were etiologically related to solar changes and they were chronic changes. The examiner reported that it was less likely than not that the Veteran's relatively short duration in Vietnam, given a lifelong sun exposure made any significant impact to the degree of solar damages the Veteran currently experienced.  The examiner indicated that solar damages were expected given the age and occupational history of the Veteran.  
The Board finds this opinion persuasive.

Moreover, in the December 2016 VA Addendum opinion, the examiner reported that given that the conditions were chronic and hence, the totality of exposure, time being the most significant factor in this case, post service greatly outweighs the Veteran's three years of active duty.  The examiner reported that it was less likely than not that the Veteran's solar damage changes were from his active duty years.  The examiner noted that "we encounter the sun and it is through the natural process of aging skin in conjunction with the years of chronic sun exposure that are the known main causes of solar damage."  

There is medical evidence that weighs in favor of the claim for service connection for a skin disability.  The December 2014 VA examiner opined that it was at least as likely as not that the Veteran's sun exposure during his active service had a contributory affect towards his actinic keratosis.  The examiner reported that anxiety was at least as likely as not a contributory factor to the Veteran's periodic flares of his seborrheic dermatitis.  However, in a March 2015 Deferred Rating Decision, the RO indicated that the December 2014 VA positive opinion examiner did not review the claims in rendering her opinion.  

The Board finds the December 2015 VA Skin Disease Examination and December 2016 addendum opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran before rendering the medical opinion.  

In regards as to whether the Veteran's skin disability was caused or aggravated by any service-connected disability, the December 2016 VA addendum opinion in particular concluded that the Veteran's skin disability was less likely than not caused or aggravated by any single one or any combination of the Veteran's service-connected disabilities.  Specifically, the examiner stated that with regard to whether the Veteran's rosacea was caused or aggravated by PTSD, the examiner opined that psychological feelings, especially anger, rage and embarrassment can bring on or worsen the rosacea at the moment in terms of the skin manifestation, but there was no evidence to support that the emotional triggers aggravate the condition beyond the natural progression or known process of the disease.  Thus, the examiner indicated that it did not appear that the Veteran's skin disability was caused or aggravated by the Veteran's service-connected PTSD disability.  

Moreover, to the extent that the Veteran is alleging that the current skin disability is related to service, other than as a result of continuity of symptomatology, as a lay person, with no demonstrated specialized knowledge pertaining to the etiology of a skin disability, his opinion may not be afforded more than minimal probative value.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the weight of the evidence is against a finding that the current skin disability is otherwise related to service. 

The Board recognizes the Veteran's statements linking his skin conditions to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the diagnosis and etiology of a skin disorder falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (lay persons not competent to diagnose cancer). 

In any event, to the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the December 2016 VA examiner's opinion, who determined that the there was no nexus between the Veteran's diagnosed actinic keratosis, solar lentigines, seborrheic keratosis and rosacea and service.  The examiner has training, knowledge, and expertise on which she relied to form her opinion, and she provided a persuasive rationale for it.  

Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a skin disorder as there is no competent evidence showing a causal connection between the current skin disorder and the in-service incurrence, including due to herbicide exposure.  Additionally, there is no competent or credible evidence showing that the skin disability has been caused or aggravated by any service-connected disability or any combination of service-connected disabilities.  In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claim is therefore denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Service connection for a skin disorder is denied.  



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


